Case 1:20-cv-00123-JDL Document 23 Filed 07/29/21 Page 1 of 2         PageID #: 1319




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


BRENDON B.,                      )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 1:20-cv-00123-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Brendon B. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for child’s disability insurance benefits (ECF No. 1). Pursuant to 28

U.S.C.A. § 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States

Magistrate Judge John H. Rich III held a hearing on the Plaintiff’s Statement of

Errors (ECF No. 13) on March 8, 2021. The Magistrate Judge filed his Recommended

Decision with the Court on May 12, 2021 (ECF No. 17), recommending that the Court

affirm the Commissioner’s decision. The Magistrate Judge notified the parties that

failure to object would waive their right to de novo review and appeal. The Plaintiff

filed an Objection to the Recommended Decision on May 27, 2021 (ECF No. 18), but

withdrew his Objection in a notice filed with the Court on July 19, 2021 (ECF No. 21).

      After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record, I have made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur with
Case 1:20-cv-00123-JDL Document 23 Filed 07/29/21 Page 2 of 2   PageID #: 1320




the Magistrate Judge’s conclusions as set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 17) of

the Magistrate Judge is hereby ACCEPTED, and the Commissioner’s decision is

AFFIRMED.



      SO ORDERED.

      Dated this 29th day of July, 2021.


                                                    /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                         2
